 Case 20-32142-KLP             Doc 24 Filed 06/13/20 Entered 06/14/20 00:19:49                          Desc Imaged
                                    Certificate of Notice Page 1 of 3
                                       United States Bankruptcy Court
                                              Eastern District of Virginia
                                                  Richmond Division
                                                 701 East Broad Street
                                                 Richmond, VA 23219

                                                              Case Number 20−32142−KLP
                                                              Chapter 7
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Traci Kristine Drummond
   9818 Plaza View Way
   Fredericksburg, VA 22408
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−3871
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                                NOTICE OF NEED TO FILE PROOF OF CLAIM
                                     DUE TO RECOVERY OF ASSETS

 NOTICE IS GIVEN THAT:

     The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that
 notice was sent, assets have been recovered by the trustee.

     Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
 bankruptcy court at the address below on or before:

                                         Date: September 11, 2020

 Creditors who do not file a proof of claim on or before this date might not share in any distribution from the
 debtor's estate.

 A proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's office. It may be filed by
 regular mail. To receive acknowledgment of your filing, you may either enclose a stamped self−addressed
 envelope and a copy of this proof of claim or you may access the court's PACER system
 (www.pacer.psc.uscourts.gov) to view your filed proof of claim.

 There is no fee for filing the proof of claim

 Any creditor who already has filed a proof of claim need not file another proof of claim.

 Address of the Bankruptcy Court                               For the Court,

 701 East Broad Street                                         William C. Redden, Clerk
 Richmond, VA 23219                                            United States Bankruptcy Court

                                                               Dated: June 11, 2020

                                                               [B2040.jsp]
       Case 20-32142-KLP               Doc 24 Filed 06/13/20 Entered 06/14/20 00:19:49                               Desc Imaged
                                            Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 20-32142-KLP
Traci Kristine Drummond                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: smithla                      Page 1 of 2                          Date Rcvd: Jun 11, 2020
                                      Form ID: 2040                      Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 13, 2020.
db             +Traci Kristine Drummond,    9818 Plaza View Way,    Fredericksburg, VA 22408-7704
15349781       +ADT Security Systems, Inc.,    c/o Tate & Kirlan Associates,    580 Middletown Blvd. , Suite 240,
                 Langhorne, PA 19047-1827
15349783       +Ashford University,    c/o The CBE Group,   PO Box 126,    Waterloo, IA 50704-0126
15349786       +Breezeood Apartments,    10502 Rising Ridge Rd,,    Fredericksburg, VA 22407-1391
15349790       +CarMax Auto Finance,    225 Chastain Meadows Ct.,    Kennesaw, GA 30144-5897
15349789       +CareCentrix,    PO Box 277947,   Atlanta, GA 30384-7947
15349791       +Comcast Communications, LLC,    c/o Waypoint Resource Group, LLC,    PO Box 8588,
                 Round Rock, TX 78683-8588
15349792       +County of Spotsylvania, Virginia,    PO Box 9000,    Spotsylvania, VA 22553-9000
15349794       +Ear, Nose & Throat and Facial Plastic Surgery,     1708 Fall Hill Ave.,   Suite 100,
                 Fredericksburg, VA 22401-3511
15349796        LVNV Funding, LLC,    c/o Petrouka, Miller, Klima & Peters, P.,    8028 Richey Hgwy, Ste. 300,
                 Pasadena, MD 21122
15349797       +Mariner Finance,    8211 Town Center Drive,   Nottingham, MD 21236-5904
15349798       +Mary Washington Healthcare/ODC Recovery,    1001 Sam Perry Blvd,    Fredericksburg, VA 22401-4453
15349799       +Orange County Treasurer,    c/o TACS, P.C.,   PO Box 31800,    Richmond, VA 23294-1800
15349801       +Speedycash.com,    c/o Ad Astra Recovery Service,    7330 W. 33rd St.,   Wichita, KS 67205-9369
15351628       +U.S. Attorney’s Office,    919 East Main Street, Suite 1900,    Richmond, VA 23219-4625
15349803       +US Department of Education,    2401 International,    PO Box 7859,   Madison, WI 53707-7859
15349804       +VA Housing Development Authority,    PO Box 4549,    Richmond, VA 23220-8549
15351629       +VHDA,   PO BOX 4627,    RICHMOND, VA 23220-8627

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QPJBARRETT.COM Jun 12 2020 08:13:00      Peter J. Barrett,    Kutak Rock LLP,
                 341 Dial 866-861-8980 Code: 8499852,    901 East Byrd Street, Suite 1000,
                 Richmond, VA 23219-4071
15349782       +EDI: ACBK.COM Jun 12 2020 08:13:00      American Credit Acceptance,    961 E. Main St.,
                 Spartanburg, SC 29302-2185
15349784       +E-mail/Text: bk@avant.com Jun 12 2020 04:36:35      Avant,    222 N. LaSalle St.,    Suite 1700,
                 Chicago, IL 60601-1101
15349785       +E-mail/PDF: MarletteBKNotifications@resurgent.com Jun 12 2020 04:44:37       Best Egg,
                 PO Box 42912,   Philadelphia, PA 19101-2912
15349787       +EDI: CAPITALONE.COM Jun 12 2020 08:13:00      Capital One Bank USA, NA,    PO Box 30281,
                 Salt Lake City, UT 84130-0281
15349788       +EDI: CAPITALONE.COM Jun 12 2020 08:13:00      Capital One/Maurices,    PO Box 30253,
                 Salt Lake City, UT 84130-0253
15349793       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 12 2020 04:44:43       Credit One Bank,
                 PO Box 98872,   Las Vegas, NV 89193-8872
15349795       +E-mail/Text: EBN_Charlotte@MeduitRCM.com Jun 12 2020 04:35:18
                 Fredericksburg Emergency Medical Associates,    c/o PMAB LLC,    4135 S. Stream Blvd. #400,
                 Charlotte, NC 28217-4636
15349800       +E-mail/Text: collect@ccsroanoke.com Jun 12 2020 04:36:37
                 Radiologic Associates of Fredericksburg,    c/o Creditors Collection Service,     PO Box 21504,
                 Roanoke, VA 24018-0152
15349802       +EDI: RMSC.COM Jun 12 2020 08:13:00      SYNCB/Walmart,    PO Box 965024,   Orlando, FL 32896-5024
15349805       +E-mail/Text: data_processing@fin-rec.com Jun 12 2020 04:35:42       WebBank/LVNV Funding, LLC,
                 c/o Financial Recovery Services, Inc.,    PO Box 385908,    Minneapolis, MN 55438-5908
                                                                                              TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Peter J. Barrett,   Kutak Rock LLP,   341 Dial 866-861-8980 Code: 8499852,
                   901 East Byrd Street, Suite 1000,   Richmond, VA 23219-4071
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 13, 2020                                            Signature: /s/Joseph Speetjens
     Case 20-32142-KLP        Doc 24 Filed 06/13/20 Entered 06/14/20 00:19:49               Desc Imaged
                                   Certificate of Notice Page 3 of 3


District/off: 0422-7         User: smithla                Page 2 of 2                  Date Rcvd: Jun 11, 2020
                             Form ID: 2040                Total Noticed: 29

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 11, 2020 at the address(es) listed below:
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Peter J. Barrett   peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;pbarrett@ecf.axosfs.com
              Peter J. Barrett   on behalf of Trustee Peter J. Barrett peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;pbarrett@ecf.axosfs.com
              Tori Danielle Bramble   on behalf of Debtor Traci Kristine Drummond vaecfnotices@gmail.com
                                                                                            TOTAL: 4
